SETTLEMENT AGREEMENT AND RELEASE

In the interest of closure and in the mutual resolution of their differences,
this SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
effective as of the 3rd day of September, 2013, (the “Effective Date”), by and
between the following Parties:

Cellcast UK Limited, a company organized under the laws of England, with a
Company No. 04327957, having its principal office at 35 Soho Square, London,
England W1D 3QX, and its subsidiaries and affiliates (“Cellcast UK”);

Sky Telemedia (UK) Limited, a company organized under the laws of England, with
a Company No. 03625688, having its principal office at 35 Soho Square, London,
England W1D 3QX and its subsidiaries and affiliates (“Sky Telemedia”);

Cellcast PLC, a company organized under the laws of England, with a Company No.
05342662, having its principal office at The Registry, 34 Beckenham Road,
Beckanham, Kent, England BR3 4TU and its subsidiaries and affiliates (“Cellcast
PLC”, which collectively with Cellcast UK, and Sky Telemedia will hereafter be
referred to as the “Cellcast Parties”);

EsoTV Brasil Promoção Publicidade Licenciamento e Comércio Ltda., a limited
company duly organized and existing under the laws of Brazil, having its
principal office at Rua Professor Edgard de Moraes, 534, Bairro Centro, CEP
06502-165 - Santana de Parnaíba, São Paulo, Brazil (“EsoTV”);

Brazil Interactive Holdings LLC, a limited liability company organized under the
laws of the state of Delaware, USA, having its principal office at 151 W.
Passaic Street, Rochelle Park, NJ 06772 (“BIH”);

Brazil Interactive Media, Inc., a corporation organized under the laws of the
state of Delaware, USA, having its principal office at 801 Brickell Avenue,
Suite 900, Miami, FL 33130 (“BIMI”, which collectively with EsoTV will hereafter
be referred to as the “BIMI Parties”); and

 

 

Dutchess Advisors LLC, a limited liability corporation duly organized and
existing under the laws of the state of Connecticut, USA, having its principal
office at 50 Commonwealth Avenue, Suite 2, Boston, MA 02116, and its current or
former owners, principals, members, directors, officers, employees,
representatives, agents, successors or assigns, or any affiliates, subsidiaries
or related entities and their respective current or former owners, principals,
members, directors, officers, employees, representatives, agents, successors or
assigns, including but not limited to Dutchess Opportunity Fund II LP, a limited
partnership duly organized and existing under the laws of the state of Delaware,
USA, Dutchess Global Strategies Fund LLC, a limited liability corporation duly
organized and existing under the laws of the State of New York, USA, Michael
Novielli, and Douglas Leighton (which collectively will hereafter be referred to
as “Dutchess Capital”).

The signatories to this Agreement will hereafter be referred to as the
“Parties.”

PREAMBLE

WHEREAS, prior to the acquisition of EsoTV by BIMI, EsoTV entered into a
cooperative business arrangement with the Cellcast Parties in which the Cellcast
Parties produced a television show at EsoTV’s production facilities in São
Paulo, Brazil (the “Venture”); and

WHEREAS, pursuant to the Venture, among other things, (i) Cellcast UK was to pay
for broadcast media and certain costs of production to produce one or more
television programs for broadcast, and EsoTV was to perform the broadcast media
block time procurement, provide the operational facilities, telecom
interconnectivity and broadcast capabilities, and pay certain costs of
production, and (ii) EsoTV and Cellcast UK would split evenly the profits from
the broadcast of Cellcast UK’s television shows in Brazil after the pre-profit
reimbursement of broadcast media buying money to Cellcast UK; and

WHEREAS, as part of the Venture (i) a working capital loan was made by Cellcast
UK to EsoTV in the amount of USD170,000 (one hundred seventy thousand U.S.
dollars), documented in a promissory note drafted by counsel for Cellcast UK and
executed by EsoTV in favor of Cellcast UK and secured by a lien on the assets of
EsoTV (the “Original Note”), and (ii) an

 

 

advance of media buying funds from Cellcast UK to EsoTV in the amount USD220,000
(two hundred twenty thousand U.S. dollars) (the “Media Funds”); and

WHEREAS, the television shows produced under the Venture were cancelled,
resulting in economic losses to the Parties; and

WHEREAS, subsequent to the cancellation of production of the television programs
under the Venture, the Parties fell into disagreements with regard to the
repayment of the Original Note and the conduct of the Parties during the Venture
(the “Dispute”); and

WHEREAS, the Parties to this Agreement desire to avoid the necessity, expense,
inconvenience and uncertainty of litigation, and to resolve and settle all
claims, differences and causes of action arising out of, or in any way related
to the Venture and the Dispute;

NOW, THEREFORE, in consideration of the releases and mutual promises contained
herein, and other good and valuable consideration exchanged between the Parties,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:

1. Settlement

1.1 The Parties agree that in consideration of the mutual promises and
conditions contained in this Agreement, the BIMI Parties shall pay to Cellcast
UK, in full and complete satisfaction and settlement of the Venture and the
Dispute, cash, debt and equity in the amounts and on the dates as on the Exhibit
A attached to this Agreement, and hereby incorporated as an integral part of
this Agreement (“Settlement Payments”).

1.2 On September 3, 2013, the BIMI Parties will pay the initial cash settlement
of USD100,000 (one hundred thousand U.S. dollars) to Cellcast UK by wire
transfer to Cellcast UK’s account with Barclays in England identified in the
wire transfer instruction letter previously delivered to the BIMI Parties prior
(the “Designated Account”). The BIMI Parties hereby agree to make each of the
subsequent five cash settlement installments of USD10,000 (ten thousand U.S.
dollars) by making timely payments according to the post-closing payment
schedule listed in Exhibit A. Each of the post-closing payments shall be paid
into the Designated

 

 

Account. Cellcast UK shall bear responsibility for maintaining the Designated
Account and communicating the account particulars to the BIMI Parties so as to
allow timely payments to be made. The BIMI Parties’ obligation to pay under this
Agreement is conditioned upon the Cellcast Parties’ maintenance of the
Designated Account and neither Dutchess Capital nor the BIMI Parties shall be
considered in breach of this Agreement due to any late or missed cash
installment payment under this Agreement if such late or missed payment is a
result of the Cellcast Parties’ failure to maintain and/or communicate the
appropriate particulars on, the Designated Account. The Designated Account may
be changed by Cellcast UK, but must be a Cellcast UK-owned account, in Cellcast
UK’s name, located in England.

1.3 Concurrently with the execution and delivery of this Agreement, the BIMI
Parties will deliver to Cellcast UK a fully executed promissory note in favor of
Cellcast UK in the amount of USD200,000 (two hundred thousand U.S. dollars) (the
“Settlement Note”). The form of the Settlement Note is attached hereto as
Exhibit B. The Settlement Note shall bear an interest rate of 10% (ten percent)
per annum, shall be paid in 24 (twenty-four) equal monthly payments of
USD9,229.00, and shall be secured by a first priority lien on EsoTV’s assets as
listed in the Original Note. Concurrently with the execution and delivery of
this Agreement, Cellcast UK will terminate and forgive the Original Note between
Cellcast UK and EsoTV in the principal amount of USD170,000 (one hundred seventy
thousand U.S. dollars) executed on November 27th, 2012. At the Effective Date,
and upon delivery of the Settlement Note, Cellcast UK shall deliver to BIMI the
terminated Original Note for immediate cancellation. The BIMI Parties will make
all payments on the Settlement Note in United States dollars, from a United
States account, into the Designated Account. Cellcast UK shall bear
responsibility for maintaining the Designated Account and for communicating the
account particulars to the BIMI Parties so as to allow timely payments to be
made. The BIMI Parties’s obligation to make each payment due under the
Settlement Note shall be conditioned upon the Cellcast Parties’ maintenance of
the Designated Account. The Cellcast Parties agree that the BIMI Parties shall
not be considered in default of such Settlement Note or in breach of this
Agreement due to any late or missed payment under the Settlement Note if such
late or missed payments are a result of the Cellcast Parties’ failure to
maintain, and/or communicate the appropriate particulars on, the Designated
Account.

 

 

1.4 Concurrently with the execution and delivery of this Agreement, BIMI will
deliver to Cellcast UK a fully executed payment and performance guarantee of (i)
all payments required to be made by the BIMI Parties under Paragraphs 1.2 and
1.3 and (ii) all of the BIMI Parties’s other obligations hereunder (the “BIMI
Guarantee”). The form of the BIMI Guarantee is attached hereto as Exhibit C. The
BIMI Guarantee is governed by the law of and shall be enforceable in the courts
of the State of Delaware, U.S.A.

1.5 All payments made under Paragraphs 1.2 and 1.3 above shall be made without
any withholdings or deductions of any kind. In the event that any such payment
would be subject to any governmental or other withholding obligation or
deduction, such payment shall be made, without deduction, by the BIMI parties.
Any and all payments required to be made by the BIMI parties hereunder may be
prepaid at any time without penalty.

1.6 BIMI agrees to issue to Cellcast UK an aggregate of one million (1,000,000)
shares of BIMI’s restricted common stock (the “Common Stock”). The shares of
Common Stock shall be delivered to Cellcast UK’s U.S. securities counsel at
TroyGould PC, 1801 Century Park East, 16th Floor, Los Angeles, California 90067
USA, Attn: Istvan Benko, using best efforts to deliver the certificate
representing the Common Stock no later than seven business days following the
Effective Date. Concurrently with the execution and delivery of this Agreement,
BIMI shall deliver to Cellcast UK’s U.S. securities counsel at TroyGould PC, a
copy of a letter of request of issuance for the Common Stock to BIMI’s transfer
agent, which letter of request contains irrevocable instructions to (i) issue
the Common Stock in Cellcast UK’s name and (ii) promptly deliver to TroyGould PC
a new stock certificate representing the 1,000,000 shares registered in Cellcast
UK’s name. The transferability and sale of the Common Stock shall be at all
times subject to the United States federal securities laws, as applicable, and a
lock-up leak-out agreement (the form of which is attached hereto Exhibit “D”)
executed by Cellcast UK and delivered to BIMI concurrently with the delivery of
this Agreement. The holders of the Common Stock shall be granted piggy-back
registration rights as contained in the form of the Common Stock Agreement
attached hereto as Exhibit “E.” BIMI hereby consents to the issue of the Common
Stock to Cellcast UK, and agrees to fully cooperate with the Common Stock

 

 

issuance by providing to its transfer agent all required instructions, notices
or other legal documentation requested by the transfer agent (including a legal
opinion of BIMI’s counsel, if necessary).

1.7 The cash payments and the Common Stock due hereunder may not be offset by
any obligations deemed owed by the Cellcast Parties or otherwise.

2. Covenant Not To Sue and Indemnify

2.1 In exchange for and conditioned upon the full performance of the promises
made by and between the Parties in this Agreement, the Parties covenant not to
institute legal action against any of the other Parties, or against their
current, former or future officers, directors and/or shareholders and Affiliates
for any act or omission arising from or related to the Venture or the Dispute.
As used herein, “Affiliate” means (a) any person directly or indirectly
controlling, controlled by or under common control with the specified person,
(b) a person owning or controlling ten percent or more of the outstanding voting
securities of the specified person, (c) a person ten percent or more of whose
outstanding voting securities are owned or controlled by the specified person,
(d) any officer, director, general partner, manager or trustee of the specified
person, and (e) if the specified person is an officer, director, general
partner, manager or trustee, any corporation, partnership, limited liability
company or trust for which the specified person acts in any such capacity.

2.2 The Parties agree to defend and indemnify the other Parties and their
respective Affiliates for any claims arising from the Venture or the Dispute
made by any third-parties acting by, through, under or on account of the conduct
of the indemnifying party. Such indemnification shall extend only to claims or
actions against any of the Parties arising from the Venture or the Dispute, and
shall not be interpreted as an indemnification by any Party for claims or
actions unrelated to the Venture or the Dispute, or any claim or action
originating prior to 2012.

3. Release and Discharge

3.1 In consideration of the mutual promises contained herein, and conditioned
upon the full performance of the Parties of the obligations created by this
Agreement and the Exhibits

 

 

hereto and the accuracy of all representations made herein, the receipt and
sufficiency of which is hereby acknowledged, the Cellcast Parties on the one
hand, and BIMI, EsoTV and Dutchess Capital on the other, for themselves, all
predecessors, successors, members, parents, subsidiaries, assigns, and agents
and all other persons, firms and corporations in privity with any of them, do
for themselves, their successors, Affiliates and/or assigns, hereby fully and
forever Release, Acquit and Discharge each other and all of their current,
former and future officers, directors, employees (whether on a full-time,
part-time, or contract basis), managers, agents, representatives, partners,
shareholders, members, venturers, attorneys, heirs, successors, Affiliates
(including, but not limited to Dutchess Advisors LLC and its related entities
and directors and owners, including, but not limited to Dutchess Opportunity
Fund II LP, Dutchess Global Strategies Fund LLC, Michael Novielli and Douglas
Leighton), and/or assigns, and any other related companies, and their officers,
directors, current employees (whether on a full-time, part-time, or contract
basis), agents, representatives, partners, venturers, attorneys, successors,
affiliates and/or assigns, from and against all actions, cause of actions,
claims, suits, debts, damages, judgments, causes of action, liabilities, and
demands whatsoever, whether matured or unmatured, whether at law or in equity,
whether before a local, state, federal or foreign court, or state, federal or
foreign administrative agency or commission, and whether now known or unknown,
liquidated or unliquidated, that the Cellcast Parties, BIMI, EsoTV or Dutchess
Capital parties now has or may have had, or hereafter claims to have, on behalf
of itself or any other person, from the beginning of time to the date of the
final act of settlement, save and except only for those obligations created by
this Agreement. This Release is intended to be as broad, general and
comprehensive as the law allows.

3.2 In consideration of the mutual promises contained herein, and conditioned
upon the full performance of the Parties of the obligations created by this
Agreement and the Exhibits hereto and the accuracy of all representations made
herein, the receipt and sufficiency of which is hereby acknowledged, the
Cellcast Parties on the one hand, and BIMI on the other, for themselves, all
predecessors, successors, members, parents, subsidiaries, assigns, and agents
and all other persons, firms and corporations in privity with any of them, do
for themselves, their successors, Affiliates and/or assigns, hereby fully and
forever Release, Acquit and Discharge

 

 

each other and all of their current, former and future officers, directors,
employees (whether on a full-time, part-time, or contract basis), managers,
agents, representatives, partners, shareholders, members, venturers, attorneys,
heirs, successors, Affiliates (including, but not limited to Themistocles
Psomiadis, Alan T. Hawkins, Andrea Villas Boas and José Percival Palesel),
and/or assigns, and any other related companies, and their officers, directors,
current employees (whether on a full-time, part-time, or contract basis),
agents, representatives, partners, venturers, attorneys, successors, affiliates
and/or assigns, from and against all actions, cause of actions, claims, suits,
debts, damages, judgments, causes of action, liabilities, and demands
whatsoever, whether matured or unmatured, whether at law or in equity, whether
before a local, state, federal or foreign court, or state, federal or foreign
administrative agency or commission, and whether now known or unknown,
liquidated or unliquidated, that the Cellcast Parties or BIMI now has or may
have had, or hereafter claims to have, on behalf of itself or any other person,
arising from the Venture or the Dispute, save and except only for those
obligations created by this Agreement.

3.3 Notwithstanding anything to the contrary, the releases contained in
Paragraphs 3.1 and 3.2 shall only be effective upon the complete performance of
all obligations under this Agreement by the party seeking to enforce the
release.

3.4 Incorporated by reference and made an integral part of this Agreement are
the individual Releases attached as Exhibits F-1 through F-11, duly executed by
an authorized person for each of the Parties, and the Parties intend for such
individual Releases to be enforceable independently or in conjunction with this
Agreement. The releases of the Parties in Paragraph 4.1 above and the individual
Releases shall only be effective upon complete performance by the party seeking
to enforce the release.

4. No Admission

It is understood that this Agreement does not constitute and shall not be
construed as an admission of liability or wrongdoing by the Parties.

5. Fees and Costs

The parties agree that each of them shall be responsible for their own attorney
fees and

 

 

costs, and other costs of settlement, incurred as a result of this dispute.

6. Binding Effect

The parties understand the terms of this Agreement and enter into it
voluntarily, and this Agreement is binding on and shall inure to the benefit of,
the parties hereto and their respective heirs, representatives, successors and
assigns.

7. Integrated Agreement; Severability

This document, including the attached and incorporated Exhibits, constitutes a
final and complete statement of the Agreement between the parties. No other
prior or contemporaneous representations, inducements, promises, or agreements,
oral or otherwise, between the parties relating to the subject matter hereof and
not embodied in this Agreement shall be of any force or effect. There shall be
no modifications or amendments to this Agreement unless they are in writing,
signed by the parties. If any provision of this Agreement shall for any reason
be held to be invalid, unenforceable, or contrary to public policy, whether in
whole or in part, the remaining provisions shall not be affected by such
holding.

8. Confidentiality

Except as may be required by law, the Parties agree that they shall keep the
terms, amount, and fact of settlement strictly confidential and promise that
neither they nor their representatives will disclose, either directly or
indirectly, any information concerning this settlement (or the fact of
settlement) to anyone except their attorneys, accountants and agents, or as
required by law.

9. No Statements Regarding the Parties

The Parties agree that neither they nor their representatives will make any
public communication or statement, verbal or written, that concerns or mentions
another Party, except for legal disclosures required by law.

 

 

10. Representations and Warranties

The Parties represent and warrant to each other as follows:

10.1 No other person or entity has, or has had, any interest in the claims,
demands, obligations, or causes of action referred to in this Agreement, except
as otherwise set forth herein.

10.2 The Parties have the sole right and exclusive authority to execute this
Agreement and any of the other documents or agreements contemplated hereby,
including, but not limited to the Releases (collectively, the “Documents”), and
that the Parties have not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations or causes of action referred
to in this Agreement.

10.3 Each Party represents unto the other that no other additional act,
approval, court order or consent is required for the execution and delivery of
this Agreement and/or any of the documents to be delivered hereunder and that
the approvals and executions are by Parties with the proper authority, capacity,
and authorization to act for and on behalf of the appropriate entity.

10.4 Each Party represents that its execution, delivery, and performance of this
Agreement and the Documents, the consummation by that Party of the transactions
contemplated herein and therein and the compliance by that Party with the
provisions of this Agreement and the Documents, have been duly authorized by all
necessary corporate action and do not and will not, with or without the giving
of notice or the lapse of time or both (i) result in any violation of the
provisions of the Certificate of Incorporation, the By-laws or other
organizational or charter documents of that Party; or (ii) violate any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over that Party or any
of its material properties or material businesses.

10.5 The signatories hereto further warrant that they have read this Agreement
carefully, that they know the contents hereof and sign the same as their own
free act. All Parties are represented by legal counsel in this matter. All
Parties’ legal counsel have read and explained to the Parties the entire
contents of this Agreement, as well as the legal consequences of the

 

 

releases contained herein and attached hereto, and all Parties understand that
these releases shall operate as a full and complete and final release and
settlement of claims to the extent described herein.

10.6 Other than these representation and warranties, the Parties have not relied
upon any other representation or warranty and have not relied upon
representations of counsel other than their own in executing this Agreement. All
Parties hereby disavow any claim of fraudulent inducement, error, good faith
error, unilateral error or bilateral error in executing this Agreement or any of
the Documents.

 

11. Construction Against Party Drafting

The Parties acknowledge that all parties, through their legal counsel, played an
equal role in drafting and/or had an equal opportunity to review and/or modify
the provisions set forth in this Agreement. Thus, in the event of any
misunderstanding, ambiguity, or dispute concerning this Agreement’s provisions,
or interpretations, no rule of construction shall be applied that would result
in having this Agreement interpreted against any party.

12. Review by Parties and Counsel

All parties acknowledge that they have carefully read this Agreement, and fully
understand its meaning and intent. The parties also acknowledge that they have
had the Agreement explained to them by their counsel, and they understand its
legal consequences. The parties agree to all the terms of the Agreement and are
voluntarily signing below. The only consideration for the parties signing the
Agreement are the terms stated in the Agreement and its Exhibits, and no other
promises or representations of any kind have been made by any person or entity
to cause them to sign this Agreement. In construing this Settlement Agreement
and in determining the rights of the Parties, no party shall be deemed to be the
drafter or creator of this Settlement Agreement.

13. Notice.

All notices or other communications required or permitted to be given hereunder
shall be in

 

 

writing and shall be deemed to have been duly given: (i) when delivered
personally by a Party hereto, or by messenger, to a person over the age of 18
years at the notified Party’s address listed below, or (ii) when delivered by
next day express courier to the notified Party’s address listed below, or (iii)
upon delivery or refusal of same after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, to the notified
Party’s address listed below, as follows:

If to the Cellcast Parties:

CELLCAST UK LIMITED

35 SOHO SQUARE LONDON W1D 3QX UK

 

With a copy to:

Istvan Benko, Esq.

TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, California, 90067 USA

 

 

If to BIMI:

Alan Hawkins, General Counsel

801 Brickell Avenue, Suite 900

Miami, Florida 33131

 

With a copy to:

 

Peter Gennuso

Thompson Hine LLP

335 Madison Avenue

New York, New York 10017

 

 

 

If to EsoTV:

Daniel M. Majzoub

Majzoub Law Firm

R. Napoleão de Barros, 284 - Vila Mariana

São Paulo, 04024-000, Brazil

 

If to Dutchess Capital:

Joshua Briones

DLA Piper LLP (US)

2000 Avenue of the Stars

Suite 400 – North Tower

Los Angeles, California 90067

 

14. Governing Law

This Agreement shall be governed by the laws of the state of Delaware. The
Parties, by their execution of this Agreement, submit to the jurisdiction of the
courts of the State of Delaware and agree that venue shall be exclusively in of
the Courts located in the County of New Castle, in the State of Delaware, or in
the United States District Court located in Wilmington, Delaware.

15. Additional Documents; Further Assurances

All parties agree to cooperate fully and execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Agreement. In particular, EsoTV agrees to fully cooperate with the perfection of
the lien on its assets in Brazil, including the execution of a security
agreement and any instrument required to be filed, recorded or registered.

16. Captions

The section captions in this Agreement are inserted only as a matter of
convenience and in

 

 

no way define, limit, construe or describe the scope or intent of such sections
nor in any way affect this Agreement.

17. Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
together constitute one and the same instrument and shall become effective when
one or more counterparts have been signed by each and every party hereto and
delivered to each and every other party hereto.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this SETTLEMENT AGREEMENT AND
RELEASE effective as of the date above written.

Cellcast UK Limited

 

 

________________________________

By:

Title:

EsoTV Brasil Promoção Publicidade Licenciamento e Comércio Ltda.

 

________________________________

By:

Title:

 

 

 

 

Sky Telemedia (UK) Limited

 

________________________________

By:

Title:

 

 

Cellcast PLC

 

 

________________________________

By:

Title:

 

 

Dutchess Opportunity Fund II LP

 

________________________________

By:

Title:

 

Douglas H. Leighton

 

________________________________

An individual

Michael Novielli

 

________________________________

An individual

Brazil Interactive Media, Inc.

 

________________________________

By:

Title:

 

 

Brazil Interactive Holdings LLC

 

________________________________

By:

Title:

 

 

Dutchess Advisors LLC

 

________________________________

By:

Title:

 

Dutchess Global Strategies Fund LLC

 

________________________________

By:

Title:

 

 

 

EXHIBIT A

PAYMENTS

  (in USD) Cash (at Effective Date)  $100,000 Cash (30 days post-Effective Date)
 $10,000 Cash (60 days post-Effective Date)  $10,000 Cash (90 days
post-Effective Date)  $10,000 Cash (120 days post-Effective Date)  $10,000 Cash
(150 days post-Effective Date)  $10,000 Settlement Promissory Note  24 mos/10%
annum = Monthly Principal and Interest Payment  US$9,229/month Principal Face
Amount of Note  US$200,000 BIMI Common Stock One million (1,000,000) shares of
restricted common stock    (value agreed upon at $0.30/share) Total Value
 $650,000                                                

 

 

EXHIBIT B

SETTLEMENT NOTE

INSTRUMENTO PARTICULAR DE CONFISSÃO DE DÍVIDA

 

Pelo presente Instrumento Particular de Confissão de Dívida (“Confissão de
Dívida”), em que são partes:

 

(I) CELLCAST UK LIMITED, sociedade limitada existente e organizada segundo as
leis do Reino Unido, com sede na 40 Gerrard Street, London, UK, representada
neste ato por seu representante legal, doravante referida como CELLCAST ou
CREDORA;

 

(II) ESOTV BRASIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO E COMÉRCIO LTDA., sociedade
limitada inscrita no CNPJ/MF sob o n.º 10.563.796/0001-44, com sede na Rua
Professor Edgard de Moraes, n.º 534, Centro, Santana do Parnaíba – SP, Brasil,
representada neste ato por seu representante legal, doravante referida como
ESOTV ou DEVEDORA;

 

(III) BRAZIL INTERACTIVE MEDIA INC., sociedade com sede na 801 Brickell Avenue,
Suite 900, Miami, Florida 33131 USA, neste ato representada na por seu
representante legal, doravante referida como BIMI e FIADORA;

 

E quando CELLCAST, ESOTV E BIMI forem referidas em conjunto serão denominadas
“Partes” e, individualmente, “Parte”.

 

Resolvem as Partes acima qualificadas celebrar a presente Confissão de Dívida,
mediante as seguintes cláusulas e condições:

 

CLÁUSULA PRIMEIRA – CONFISSÃO DE DÍVIDA

 

1.1. A ESOTV, neste ato, de forma irrevogável e irretratável, reconhece e
confessa ser devedora da CELLCAST pela importância líquida, certa e exigível de
US$ 350.000,00 (trezentos e cinquenta mil dólares) (“Dívida”), relativa a
débitos oriundos do “Instrumento Particular de Empréstimo com Garantia de Penhor
Mercantil de Equipamentos”, firmado em 27 de novembro de 2012.

 

1.2. ESOTV e BIMI reconhecem que não existem restrições, pendências ou qualquer
outro tipo de discussão ou controvérsia quanto ao valor, origem, natureza e
título da Dívida ora confessada.

 

CLÁUSULA SEGUNDA – CONDIÇÕES DE PAGAMENTO

 

 

 

2.1. A ESOTV obriga-se a quitar o débito confessado na Cláusula Primeira
conforme cronograma abaixo:

 

i)                   US$ 100.000,00 (cem mil dólares), a serem pagos no dia 03
(três) de setembro;

 

ii)                 US$ 50.000,00 (cinquenta mil dólares), a serem pagos em 5
(cinco) parcelas mensais de US$ 10.000,00 (dez mil dólares) cada, sendo (i) a
primeira com vencimento no trigésimo dia posterior ao primeiro pagamento e (ii)
as subsequentes nos mesmos dias dos meses que se seguirem;

 

iii)               US$ 221.496,00 (duzentos e vinte e um mil quatrocentos e
noventa e seis dólares), a serem pagos em 24 (vinte e quatro) parcelas mensais,
no valor de US$ 9.229,00 (nove mil duzentos e vinte e nove dólares) sendo (i) a
primeira com vencimento no trigésimo dia posterior ao primeiro pagamento e (ii)
as subsequentes nos mesmos dias dos meses que se seguirem;

 

2.2. A ESOTV declara-se ciente de que os valores das parcelas da Dívida deverão
ser pagos nos seus respectivos vencimentos, independentemente de qualquer
comunicação a ser apresentada pela CELLCAST, sendo certo que a ESOTV não se
liberará de suas obrigações e responsabilidades no caso de efetuar pagamentos a
menor.

 

2.3. As parcelas da Dívida serão pagas pela ESOTV mediante depósito, sem
qualquer tipo de dedução, seja de que natureza for, em conta estrangeira de
titularidade da CELLCAST, cujos dados seguem abaixo:

 

 

 

CLÁUSULA TERCEIRA – ENCARGOS MORATÓRIOS

 

3.1. O não pagamento de qualquer parcela no tempo, modo e lugar convencionados
nesta Confissão de Dívida sujeitará a ESOTV e a BIMI ao acrescimo de juros de
mora à razão de 2% (dois por cento) ao mês e correção monetária, pro rata die,
de acordo com a variação positiva do IGP-M (FGV) ou índice que vier a
substituí-lo nas parcelas em atraso.

 

CLÁUSULA QUARTA – VENCIMENTO ANTECIPADO DA DÍVIDA

 

4.1. Além das hipóteses previstas na legislação em vigor, a ocorrência de
qualquer um dos eventos abaixo descritos acarretará, automaticamente (sem a
necessidade de notificação ou

 

 

interpelação), o vencimento antecipado da Dívida confessada pela ESOTV no item
1.1. acima, tornando as parcelas vincendas e os encargos moratórios
imediatamente exigíveis pela CELLCAST:

 

i)       Atraso ou falta do pagamento integral de qualquer parcela da Dívida;

 

ii)     Decretação de falência ou deferimento de recuperação judicial ou
extrajudicial da ESOTV; e

 

iii)   Na ocorrência de caso fortuito, força maior, atos de governo ou eventos
fora do controle da ESOTV e BIMI, que inviabilizem o cumprimento das suas
obrigações, as mesmas estarão isentas de qualquer multa ou ônus pelo atraso no
pagamento das parcelas ora ajustadas.

 

CLÁUSULA QUINTA – GARANTIA FIDEJUSSÓRIA

 

5.1. As obrigações assumidas pela ESOTV nesta Confissão de Dívida são garantidas
por fiança prestada pela BIMI, que fica reputada como principal pagadora e
responsável solidária pelas obrigações principais e acessórias aqui contraídas
pela DEVEDORA.

 

5.2. A fiança ora estipulada passa produzir efeitos a partir da data de
assinatura deste instrumento e permanecerá vigente até que o débito confessado e
eventuais encargos sejam devidamente quitados em sua integralidade.

 

5.3. A BIMI neste ato se declara principal pagadora, assumindo em conjunto com a
ESOTV todas as obrigações inadimplidas por esta, nos termos do Contrato,
renunciando ao benefício de ordem, e em especial aqueles descritos nos artigos
827 e 839 do Código Civil Brasileiro.

 

5.4. A BIMI declara e se compromete a efetuar, no prazo improrrogável de 48
(quarenta e oito) horas, o pagamento de qualquer importância que venha a ser
solicitada pela CELLCAST em decorrência da presente fiança, independentemente de
qualquer aviso, comunicação, notificação, consulta, confirmação ou autorização
da ESOTV.

 

5.5. A BIMI não poderá ceder ou transferir, no todo ou em parte, sua posição de
garante adotada neste instrumento.

 

5.6. A ESOTV outorga à BIMI poderes para receber citações, intimações e
notificações.

 

5.7. A BIMI declara que são do seu conhecimento todas as condições estipuladas
nessa Confissão de Dívida, com as quais concorda expressamente.

 

CLÁUSULA SEXTA - DISPOSIÇÕES GERAIS

 

 

 

6.1. A presente Confissão de Dívida é feita em caráter irrevogável e
irretratável, obrigando as partes e eventuais sucessores a qualquer título.

 

6.2. Esta Confissão de Dívida constitui título executivo extrajudicial, na forma
do artigo 585, inciso II, do Código de Processo Civil.

 

6.3. A tolerância ou omissão na exigência do cumprimento de qualquer dos
direitos oriundos da presente Confissão de Dívida não constituirá renúncia ao
exercício de tal direito, muito menos novação, podendo a obrigação ser exigida a
qualquer tempo.

 

6.4. A ESOTV não poderá ceder ou transferir qualquer um de seus direitos e
obrigações decorrentes desta Confissão de Dívida sem o consentimento prévio e
por escrito da CELLCAST.

 

6.5 As Partes desde já acordam que a CELLCAST poderá ceder, total ou
parcialmente, os direitos e obrigações decorrentes da presente Confissão de
Dívida, para qualquer outra empresa que seja sua controladora, controlada ou a
ela coligada, compreendidos esses conceitos nos termos da legislação societária
em vigor.

 

6.6. Todas as notificações exigidas sob esta Confissão de Dívida serão entregues
pessoalmente, ou enviadas por carta registrada ou, ainda, transmitidas por
fac-símile (com uma cópia de confirmação também enviada por carta registrada)
para as Partes nos endereços especificados na qualificação das Partes, ou outros
endereços que qualquer das Partes venha a informar à outra por escrito.

 

6.7. Esta Confissão de Dívida contém o acordo completo entre as Partes com
relação ao seu objeto, revogando e substituindo qualquer contrato ou acordo
anterior sobre o mesmo objeto e somente poderá ser alterado através de
instrumento escrito firmado por ambas as Partes.

 

6.8. Na hipótese em que quaisquer termos ou disposições da presente Confissão de
Dívida venham a ser declarados nulos ou não aplicáveis, tal nulidade ou
inexequibilidade não afetará o restante da Confissão de Dívida, que permanecerá
em pleno vigor e eficácia, como se tais disposições jamais lhe houvessem sido
incorporadas.

 

6.9. Os tributos que forem devidos em decorrência direta ou indireta desta
Confissão de Dívida, ou de sua execução, constituem ônus de responsabilidade do
contribuinte ou responsável tributário conforme definido na legislação
tributária em vigor, a menos que o presente Contrato tenha disposto de forma
diversa.

 

6.10. As Partes, bem como seus representantes que assinam o presente
instrumento, declaram que estão devidamente autorizados a assinarem e a
executarem a Confissão de Dívida, na forma de seus respectivos instrumentos
sociais.

 

 

 

CLÁUSULA SÉTIMA – FORO DE ELEIÇÃO

 

7.1. As Partes, de comum acordo, elegem o foro da Comarca da Cidade de São Paulo
como competente para dirimir quaisquer dúvidas ou questionamentos oriundos deste
Contrato, com expressa renúncia a qualquer outro, por mais privilegiado que seja
ou se torne.

Por estarem assim justas e contratadas, as Partes assinam o presente
instrumento, em 3 (três) vias de igual teor, juntamente com 2 (duas) testemunhas
abaixo assinadas.

São Paulo, __ de agosto de 2.013

 

CELLCAST UK LIMITED

Nome:

Cargo:

 

BIMI

Nome:

Cargo:

 

ESOTV BRASIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO E COMÉRCIO LITDA.

Nome:

Cargo:

 

Testemunha:

________________________________

Nome:

RG:

 

Testemunha:

________________________________

Nome:

RG

 

 

 

 

 

 

 

 

 

EXHIBIT C

BIMI GUARANTEE

GUARANTY OF PAYMENT AND PERFORMANCE

 

This Guaranty of Payment and Performance (“Guaranty”), dated August ___, 2013,
is executed and delivered by Brazil Interactive Media, Inc., a Delaware
corporation (“Guarantor”), to and in favor of Cellcast UK Limited, a company
organized under the laws of England (“Cellcast”), with reference to the
following facts:

 

A. Guarantor is the direct or indirect parent corporation of EsoTV Brasil
Promoção Publicidade Licenciamento e Comércio Ltda., a limited company duly
organized and existing under the laws of Brazil (“EsoTV”, and together with
Guarantor, the “BIMI Parties”).

 

B. Concurrently with the execution and delivery of this Guaranty, Guarantor,
EsoTV, Cellcast, and other affiliates and related parties are entering into that
certain Settlement and Release Agreement (the “Settlement Agreement”) pursuant
to which the BBB (i) are agreeing to pay Cellcast $150,000 in six payments (the
“Cash Payments”), and (ii) are delivering to Cellcast a $200,000 Promissory Note
in favor of Cellcast (the “Settlement Note”).

 

C. Section 1.4 of the Settlement Agreement requires Guarantor to execute this
Guaranty, and Cellcast would not have entered into the Settlement Agreement or
agreed to accept the Settlement Note unless Guarantor guaranteed EsoTV’s
performance and obligations under the Settlement Agreement and the Settlement
Note in the form of this Guaranty.

 

D. Guarantor is directly interested in EsoTV’s performance of its obligations
under the Settlement Agreement and Settlement Note and will directly benefit as
a result of the EsoTV’s agreeing to the terms of the Settlement Agreement and
Settlement Note.

 

THEREFORE, for good, adequate and valuable consideration, the receipt of which
is hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Guarantor does hereby unconditionally and irrevocably guarantee to Cellcast the
timely and complete performance, discharge and payment of all of EsoTV’s
obligations and liabilities under the (i) Settlement Agreement, including the
timely payment of the Cash Payments, and (ii) the Settlement Note (collectively,
the “Guaranteed Obligations”). This Guaranty is conditionally delivered, and
subject to the performance by Cellcast of Cellcast’s obligations pursuant to the
Settlement Agreement and the Settlement Note.

 

Nothing herein contained shall affect, impair, diminish or qualify any of the
rights or remedies of Cellcast under the Settlement Agreement and Settlement
Note (collectively, the “Transaction Documents”). A separate action or actions
may be brought and prosecuted against Guarantor hereunder, whether or not an
action is brought against EsoTV under the Transaction Documents,

 

 

and whether or not EsoTV is joined in any action against Guarantor. Nothing
contained herein shall be deemed or construed to obligate Cellcast to pursue or
exhaust its remedies against any person, party or collateral (including, without
limitation, EsoTV) prior to enforcing its rights under this Guaranty. Guarantor
consents to EsoTV’s execution, delivery and performance of the Transaction
Documents.

 

Solely for purposes of this Guaranty, Guarantor acknowledges and agrees that
(a) EsoTV’s execution, delivery and performance of its obligations under the
Transaction Documents have been duly authorized by all requisite action on the
part of EsoTV; and (b) the Transaction Documents constitute the legal, valid and
binding obligation of EsoTV, enforceable against EsoTV in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights of creditors and by general principles of equity whether considered
at law or in equity.

This Guaranty (a) is an absolute, unconditional, and continuing guaranty of
payment and performance, which shall remain in full force and effect without
respect to future changes in conditions; and (b) shall be valid, irrespective of
the validity, regularity or enforceability of any instrument, writing or
agreement relating to the Transaction Documents or the Guaranteed Obligations,
whether or not the Guaranteed Obligations are due or to become due before or
after any bankruptcy, insolvency or dissolution proceeding involving EsoTV.

 

The obligations of Guarantor hereunder are independent of the obligations of
EsoTV, and a separate action may be brought by Cellcast against Guarantor
whether such action is brought against EsoTV or whether EsoTV is joined in such
action. Guarantor agrees that, if EsoTV fails to pay or perform any of the
Guaranteed Obligations when due, Guarantor’s liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by
Cellcast of whatever remedies they may have against EsoTV.

 

To the maximum extent permitted by law, Guarantor hereby waives: (1) notice of
acceptance hereof; (2) notice of the creation or existence of any Guaranteed
Obligations; (3) notice of the amount of the Guaranteed Obligations; (4) notice
of any adverse change in the financial condition of EsoTV or of any other fact
that might increase the Guarantor’s risk hereunder; and (5) all other notices
and demands to which the Guarantor might otherwise be entitled as a surety or
guarantor of the Guaranteed Obligations. To the maximum extent permitted by law,
Guarantor hereby waives the right by statute or otherwise to require Cellcast to
institute suit against EsoTV or any third party or to exhaust any rights and
remedies which Cellcast has or may have against EsoTV or any third party. In
this regard, Guarantor agrees that it is bound to the payment and performance of
all Guaranteed Obligations, whether now existing or hereafter accruing, as fully
as if such Guaranteed Obligations were directly owing to Cellcast by the
Guarantor. Guarantor further waives any defense arising by reason of any
disability or other defense of EsoTV (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
or by reason of the cessation from any cause whatsoever of the liability of
EsoTV in respect thereof. Guarantor expressly waives and

 

 

relinquishes all rights, remedies, benefits, and defenses accorded by applicable
law to guarantors and agrees not to assert or take advantage of any such rights,
remedies, benefits, or defenses.

To the maximum extent permitted by law, Guarantor hereby waives any right of
subrogation the Guarantor has or may have as against EsoTV with respect to the
Guaranteed Obligations until the Guaranteed Obligations are fully paid and
performed. In addition, Guarantor hereby waives any right to proceed against
EsoTV for contribution, indemnity, reimbursement, and any other suretyship
rights and claims, whether direct or indirect, liquidated or contingent, whether
arising under express or implied contract or by operation of law, which
Guarantor may now have or hereafter have as against EsoTV with respect to the
Guaranteed Obligations until the Guaranteed Obligations are fully paid and
performed. Guarantor hereby also waives any rights to recourse to or with
respect to any asset of EsoTV until the Guaranteed Obligations are fully paid
and finally discharged.

 

Guarantor consents and agrees that, without notice to or by Guarantor, and
without affecting or impairing the obligations of Guarantor hereunder, Cellcast
may, by action or inaction: (a) compromise, settle, extend the duration or the
time for the payment of, or discharge the performance of, or may refuse to or
otherwise not enforce, the Transaction Documents; (b) amend or modify in any
manner and at any time (or from time to time) the Transaction Documents; or (c)
release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the
Guaranteed Obligations or any other guaranty of the Guaranteed Obligations or
any portion thereof.

 

The Guaranteed Obligations shall not be considered indefeasibly paid for
purposes of this Guaranty unless and until all payments to Cellcast are no
longer subject to any right on the part of any person including, without
limitation, EsoTV as a debtor in possession, or any trustee (whether appointed
under the Bankruptcy Code or otherwise) of EsoTV’s assets to invalidate or set
aside such payments or to seek to recoup the amount of such payments or any
portion thereof, or to declare same to be fraudulent or preferential. In the
event that, for any reason, any portion of such payments to Cellcast is set
aside or restored, whether voluntarily or involuntarily, after the making
thereof, then the obligation intended to be satisfied thereby shall be revived
and continued in full force and effect as if said payment or payments had not
been made, and Guarantor shall be liable for the full amount Cellcast is
required to repay plus any and all costs and expenses (including reasonable
attorneys' fees) paid by Cellcast in connection therewith.

Guarantor represents and warrants to Cellcast that Guarantor is currently
informed of the financial condition of EsoTV and of all other circumstances,
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guaranteed Obligations. Guarantor further represents and warrants to
Cellcast that Guarantor has read and understands the terms and conditions of the
Transaction Documents. Guarantor hereby covenants that Guarantor will continue
to keep informed of EsoTV’s financial condition and of all other circumstances,
which bear upon the risk of nonpayment or nonperformance of the Guaranteed
Obligations.

 

All payments to be made hereunder by Guarantor shall be made in lawful money of
the United States of America at the time of payment, shall be made in
immediately available funds, and

 

 

shall be made without deduction (whether for taxes or otherwise) or offset. All
payments made by Guarantor hereunder shall be applied as follows: first, to all
costs and expenses (including reasonable attorneys' fees) incurred by Cellcast
in enforcing this Guaranty; second, to all accrued and unpaid interest, if any,
constituting Guaranteed Obligations; and third, to the balance of the Guaranteed
Obligations.

 

This Guaranty, and each and every part hereof, shall be binding upon Guarantor,
and its successors and assigns and inure to the benefit of Cellcast and its
respective successors and assigns, provided that the foregoing provision shall
not be construed as permitting Guarantor to assign his obligations hereunder.
This Guaranty constitutes the entire agreement between the parties relating to
the subject matter hereof and is the final and complete expressions of their
intent. This Guaranty can only be changed, modified, waived or discharged if
consented to in a writing duly signed and delivered by Cellcast.

 

This Guaranty shall be governed by and interpreted in accordance with the laws
of the State of Delaware. In any action brought under or arising out of this
Guaranty, Guarantor irrevocably and unconditionally (a) consents to the
jurisdiction of any competent court within the State of Delaware; (b) consents
to service of process by any means authorized by Delaware law; and (c) agrees
that Cellcast may commence any such action in any other court having
jurisdiction in which the Guarantor has an office.

 

In the event of default of the Settlement Note by EsoTV and failure to perform
under this Guaranty by Guarantor, if Cellcast is forced to enforce this Guaranty
in court, Guarantor agrees to reimburse Cellcast for reasonable attorneys’ fees
and costs incurred by Cellcast in connection therewith (including, without
limitation, in any appellate or post-judgment proceedings).

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
set forth above.

 

 

BRAZIL INTERACTIVE MEDIA, INC.

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

EXHIBIT D

LOCK-UP AND LEAK OUT AGREEMENT        

This LOCK-UP AND LEAK-OUT AGREEMENT (the “Agreement”) is made as of August ___,
2013 (the “Effective Date”) by and between Brazil Interactive Media, Inc., a
Delaware corporation, (the “Company”), and the undersigned holder of common
stock (the “Stockholder”) of the Company.

  WHEREAS, the Stockholder owns 1,000,000 shares (the “Shares”) of the Company’s
common stock (the “Common Stock ”); and

 WHEREAS, to ensure the development of an orderly trading market in the
Company’s Common Stock, the Company and the undersigned intend to enter into
this Agreement that provides the circumstances under which the undersigned may
sell or otherwise dispose of shares of the Company’s securities; and

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the undersigned
Stockholder agree as follows: 

1.     Twenty-Four Month Prohibition on Sales or Transfers. The Stockholder,
including the Stockholder’s Affiliated Entities (as defined below), hereby
agrees that for a period of twenty-four (24) months from the date of this
Agreement (the “Lock-Up Period”), the Stockholder will not offer, sell, contract
to sell, pledge, give, donate, transfer or otherwise dispose of, directly or
indirectly, any shares of the common stock of the Company (the “Common Stock ”)
or securities convertible into or exercisable for Common Stock issued to the
Stockholder (the “Lock-Up Shares”) or securities or rights convertible into or
exchangeable or exercisable for any Lock-Up Shares, enter into a transaction
which would have the same effect, or enter into any swap, hedge or other
arrangement that transfers, in whole or in part, any of the economic or voting
consequences of ownership of such securities, whether any such aforementioned
transaction is to be settled by delivery of the Lock-Up Shares or such other
securities, in cash or otherwise, or publicly disclose the intention to make any
such offer, sale, pledge or disposition, or to enter into any such transaction,
swap, hedge or other arrangement (the “Lock-Up Agreement”). As used in this
Agreement “Affiliated Entities” shall mean any legal entity, including any
corporation, limited liability company, partnership, not-for-profit corporation,
estate planning vehicle or trust, which is directly or indirectly owned or
controlled by the Stockholder or his or her descendants or spouse, of which such
Stockholder or his or her descendants or spouse are beneficial owners, or which
is under joint control or ownership with

 

 

any other person or entity subject to a lock-up agreement regarding the Common
Stock with terms substantially identical to this Agreement.

2.     Restrictions on Sales; Volume Limitations. Beginning the sooner of: (i)
March 28, 2014 or (ii) immediately upon the effectiveness of a registration
statement as declared by the U.S. Securities and Exchange Commission, in which
shares of the Stockholder’s Common Stock have been registered, if the share
price of the Common Stock (“Share Price”) exceeds thirty cents ($0.30) per
share, the Stockholder shall have the right to effect open market sales of his
Common Stock in an aggregate amount equal to 0.0215 multiplied by the total
weekly volume, of the Common Stock (“Sellable Shares”). If during the Lock-Up
Period the Share Price is less than thirty cents ($0.30) per share, the
Stockholder shall not have the right to effect any open market sales of his
Common Stock during such times that the Share Price is below thirty cents
($0.30) per share.

If during the Lock-Up Period the share price of the Common Stock (‘Share Price”)
exceeds sixty-cents ($0.60) per share, the Stockholder shall have the right to
effect open market sales of his Common Stock in an aggregate amount equal to
0.0322 multiplied by the total weekly volume in the Common Stock, during such
time that the Share Price is above sixty-cents ($0.60).

If during the Lock-Up Period the Share price exceeds ninety-cents ($0.90) per
share, the Holder shall have the right to effect open market sales of his Common
Stock in an aggregate amount equal to 0.0430 multiplied by the total weekly
volume in the Common Stock, only during that time the Common Stock is trading
above ninety-cents ($0.90) per share.

If during the Lock-Up Period the Share Price exceeds two dollars ($2.00) per
share, there shall be no limitations on the amount of Common Stock that may be
sold by the Stockholder, during such time the Share Price is above two dollars
($2.00).

The amount of Sellable Shares that may be sold pursuant to this Section 2, shall
rounded up or down, to the nearest one hundred (100) shares. Sellable Share
amounts equaling less than one hundred (100) shares shall be rounded up to equal
one hundred shares.

By way of example only, if the Stockholder’s multiplier is equal to 0.00055 when
the share price is equal to or below sixty-cents ($0.60), and during one week
the share price and total volume of the Common Stock is equal to fifty-cents
($0.50) and one-hundred thousand (100,000) shares, respectively, then the
Stockholder shall apply his multiplier (0.00055) to one-hundred thousand
(100,000) which generates a product of 55 shares. Because the amount of shares
is less than one-hundred (100), the Stockholder will be eligible to sell
one-hundred (100) shares during that week.

 

 

If during one week the share price and total volume of the Common Stock is equal
to fifty-cents ($0.50) and two-hundred thousand (200,000) shares, respectively,
then the Stockholder shall apply his multiplier (0.00055) to two-hundred
thousand (200,000) which generates a product of one-hundred and ten (110)
shares. Because the amount of shares is greater than one-hundred (100), the
Stockholder will be eligible to sell only that amount which results from the
application of the multiplier to the total volume of the Common Stock, which in
this example, is equal to one-hundred and ten (110) shares.

Sellable Share amounts are not cumulative. If the Stockholder waives his rights
at any time during the Lock-Up Period, pursuant to this Section 2 (“Waivable
Period”), the calculated Sellable Share amounts for those Waivable Periods,
shall not be accrued and added to Sellable Shares amounts, in a future period.

3.   Application of this Agreement to Shares Sold or Otherwise Transferred. So
long as such sales or other Transfers are made in compliance with the
requirements of this Agreement, Lock-Up Shares sold in the public market shall
thereafter not be subject to the restrictions on sale or other Transfer
contained in this Agreement.  Lock-Up Shares sold or otherwise Transferred in
private sales or other Transfers pursuant to an Option shall thereafter not be
subject to the restrictions on sale or other Transfer contained in this
Agreement.

4. Attempted Transfers. Any attempted or purported sale or other Transfer of any
Lock-Up Shares by the Stockholder in violation or contravention of the terms of
this Agreement shall be null and void ab initio. The Company shall instruct its
transfer agent to, reject and refuse to transfer on its books any Lock-Up Shares
that may have been attempted to be sold or otherwise Transferred in violation or
contravention of any of the provisions of this Agreement and shall not recognize
any person or entity. 

5. Broker and Account Verification. The Stockholder agrees and consents to (i)
effect sales of the Lock-Up Shares through a broker approved by the Company’s
board of directors, (ii) the entry of stop transfer instructions with the
Company's transfer agent against the transfer of the Securities held by the
undersigned except in compliance with this Lock and Leak-Out Agreement.

6. Broker Authorization. The Stockholder hereby authorizes any and all brokers,
for all accounts holding the Stockholder’s Lock-Up Shares, to provide directly
to the Company, immediately upon the Company’s request, a copy of all account
statements showing the Lock-Up Shares and all trading activity in the Lock-Up
Shares during the Lock-Up Period.

 

 

7. Waiver of Claims. The Stockholder hereby irrevocably waives any and all known
or unknown claims and rights, whether direct or indirect, fixed or contingent,
that the Stockholder may now have or that may hereafter arise against the
Company or any of its affiliates, or any of its respective officers, directors,
stockholders, employees, agents, attorneys or advisors arising out of the
negotiation, documentation of this Agreement.

8. Acknowledgement of Representation. The Stockholder represents and warrants to
the Company that the Stockholder was or had the opportunity to be represented by
legal counsel and other advisors selected by Stockholder in connection with this
Agreement. The Stockholder has reviewed this Agreement with his, her or its
legal counsel and other advisors and understands the terms and conditions
hereof.

9. Legends on Certificates. All Lock-Up Shares now or hereafter owned by the
Stockholder, except any shares purchased in open market transactions by
Stockholders that are not affiliates (as such term is defined under securities
laws) of the Company, shall be subject to the provisions of this Agreement and
the certificates representing such Lock-Up Shares shall bear the following
legends:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO
IT, OR OTHERWISE SATISFIES ITSELF, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. 

THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.

10. Registration Rights. The Stockholder shall be entitled to registration
rights for the registration of the Shares if, within six months after the
Effective Date, the Company files with the Securities and Exchange Commission a
Registration Statement, under the Securities Act for the resale of the Company’s
Common Stock. In the event the Company does file such a

 

 

Registration Statement, the Stockholder will have certain “piggyback”
registration rights allowing for their respective Shares to be included in
Registration Statement. Notwithstanding, the Stockholder acknowledges that the
Company shall only be permitted to register with the Securities and Exchange
Commission an amount of the Company’s shares of common stock that does not
exceed the limitations imposed by Rule 415 and, as such, the Company may be
required to limit and cutback the amount of Shares that may be registered
pursuant to a particular Registration Statement, including Shares held by the
Stockholder. The Company is not under any obligation to file a Registration
Statement.

11. Governing Law; Venue. This Agreement will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of Delaware, without regard to the conflict of laws principles
thereof. Each of the Parties: (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement will be instituted
exclusively in the Courts located in the County of New Castle, in the State of
Delaware, or in the United States District Court located in Wilmington,
Delaware, (ii) waives any objection that if may have or hereafter to the venue
of any such suit, action or proceeding, and (iii) irrevocably consents to the
jurisdiction of the Courts located in the County of New Castle, in the State of
Delaware, or in the United States District Court located in Wilmington, Delaware
in any such suit, action or proceeding. Each the parties further to accept and
acknowledge service of any and all process that may be served in any suit,
action or proceeding in the Courts located in County of New Castle, in the State
of Delaware, or in the United States District Court located in Wilmington,
Delaware.  

11. Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Company, its successors and assigns and to the Stockholder and their
respective permitted heirs, personal representatives, successors and assigns.

12. Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
the transactions contemplated hereby and supersedes all prior written and oral
agreements, arrangements and understandings relating to the subject matter
hereof.  This Agreement may not be changed orally, but may only be changed by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.

13. Remedies. The parties hereto acknowledge that money damages are not an
adequate remedy for violations of this Agreement and that any party may, in such
party’s sole discretion, apply to any court of competent jurisdiction for
specific performance or injunctive relief or such other relief as such court may
deem just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this

 

 

Agreement or otherwise available in respect hereof, whether at law or in equity,
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party hereto shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such party.

14. Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Each counterpart
may consist of a number of copies each signed by less than all, but together
signed by all, of the parties hereto.

        IN WITNESS WHEREOF, this Agreement has been signed as of the date first
above written.

BRAZIL INTERACTIVE MEDIA, INC.

 

By: _________________________________       

Name:  Themistocles Psomiadis    

Title: Chief Executive Officer

 

IN WITNESS WHEREOF, the undersigned have caused this Lock-Up Leak-Out Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

Name of Stockholder: Cellcast UK Limited

 

Signature of Authorized Signatory of Stockholder:  ____________________________

 

Name of Authorized Signatory:  ____________________________

 

Title of Authorized Signatory:   ____________________________

 

Telephone Number of Stockholder:   ____________________________

 

 

 

Email Address of Stockholder: ____________________________

 

Facsimile Number of Stockholder: ____________________________

 

Address for Notice of Stockholder: 

 

 

 

Address for Delivery of Shares for Stockholder (if not same as address for
notice):

 

 

 

STOCKHOLDER’S SPOUSE (if and as applicable):

The undersigned spouse of the Stockholder has read and hereby approves the
foregoing Agreement and agrees to be irrevocably bound by the Agreement and
further agrees that any community property interest shall be similarly bound by
the Agreement. I hereby irrevocably appoint my spouse as my attorney-in-fact
with respect to any amendment or exercise of any rights under the Agreement.

 

Signature: ____________________________

 

Name:  ____________________________

 

Signature of Authorized Signatory of Spouse: __________

 

 

EXHIBIT E

COMMON STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”), between Brazil Interactive
Media, Inc., a Delaware corporation (the “Company”), and Cellcast UK Limited, a
British limited company (the “Purchaser”), is effective as of August 5, 2013
(“Closing Date”).

The parties agree as follows:

1.      Sale of Stock. The Company hereby agrees to issue and sell to the
Purchaser and the Purchaser hereby agrees to purchase an aggregate of 1,000,000
shares of the Company’s Common Stock par value $0.00001 per share (the
“Shares”).

2.      Purchase Consideration. The Purchase Consideration for the Shares shall
be the promises and covenants made in that certain Settlement Agreement and
Release by and between the Company, the Purchaser and certain other parties
named therein, dated August 5, 2013, the sufficiency of which is hereby
acknowledged.

3.      Lock Up and Leak Out Agreement. The Purchaser hereby executes and enters
into the Seller’s separate Lock Up and Leak Out Agreement governing the sale and
transfer of the Shares, such Lock Up and Leak Out Agreement being incorporated
by reference in its entirety herein as executed by the Purchaser. The sale of
the Shares by the Seller to the Purchaser is conditional upon the delivery of
the executed Lock Up and Leak Out Agreement by the Purchaser to the Seller.

4.      The Purchaser hereby represents, warrants, acknowledges and covenants to
the Company (which representations, warranties, acknowledgments and covenants
shall be true and correct on the date thereof and at the Closing Date, with the
same force and effect as if they had been made as at the Closing Date and which
shall survive Closing) and acknowledges that the Company and its counsel, are
relying thereon, that:

 

(a)The Purchaser is located outside the “United States,” as such term is defined
in Regulation S promulgated under the 1933 Act (“Regulation S”), and is not a
“U.S. person,” as such term is defined in Regulation S, and is not purchasing
the Shares by or on behalf a person inside the United States or a U.S. Person.
The purchase of the Shares was conducted in an “offshore transaction,” as such
term is defined in Regulation S, such that when the offer to purchase the Shares
was made, such Purchaser was not a person within the United States, and at the
time of purchase, the Purchaser is located outside the United States;

(b)The Purchaser is acquiring the Shares for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution

 

 

thereof, except pursuant to sales registered or exempted under the 1933 Act,
applicable state Shares laws and applicable foreign Shares laws; provided,
however, that by making the representations herein, such Purchaser reserves the
right to dispose of all or any part of the Shares at any time in accordance with
or pursuant to an effective registration statement covering such Shares or an
available exemption under the 1933 Act, including, without limitation,
Regulation S. The Purchaser further represents that in consummating the
transactions set forth herein: there is no intent to place the Shares offshore
in an attempt to evade registration requirements with the result that the
incidents of ownership never leave the domestic market, or that all or a
substantial portion of any economic risk will be returned to the US market
during the restricted period under Rule 903 or that there is no reasonable
expectation that the Shares could be viewed as actually coming to rest abroad.
There is no intent on the part of the Purchaser to enter into the transactions
contemplated hereby for the purpose of “washing off” the resale restrictions
through the use of Rule 904. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Shares for any period
of time, except that the Purchaser agrees that in connection with the resale of
any Shares under Regulation S to comply with the offering restrictions set forth
in Regulation S, including Rule 903(b)(2), and to not sell any Shares during the
distribution compliance period as defined in Rule 903(b)(2) to a US person or
for the account or benefit of a US person. Such Purchaser is acquiring the
Shares hereunder in the ordinary course of its business. Such Purchaser does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Shares, in violation of United States federal or state
Shares laws or applicable Canadian or provincial Shares laws;

(c)The Purchaser has been independently advised as to restrictions with respect
to trading in the Shares imposed by applicable Shares legislation in the
jurisdiction in which it resides, confirms that no representation has been made
to it by or on behalf of the Company with respect thereto, acknowledges that it
is aware of the characteristics of the Shares, the risks relating to an
investment therein and of the fact that it may not be able to resell the Shares
except pursuant to exemptions under applicable legislation and regulatory policy
and that the Shares will be subject to resale restrictions and will bear a
legend to this effect;

(d)The Purchaser understands that the Shares are being offered and sold to it in
reliance on specific exemptions or exclusions from the registration requirements
of United States federal and state Shares laws and applicable state and foreign
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such Shares;

(e)The decision to execute this Agreement and purchase the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or

 

 

otherwise made by or on behalf of the Company, and that the decision is based
entirely upon its review (the receipt of which is acknowledged) of information
provided to the Purchaser. The Purchaser understands that its investment in the
Shares involves a high degree of risk. The Purchaser has sought such accounting,
legal and tax advice, as it has considered necessary, to make an informed
investment decision with respect to its acquisition of the Shares;

(f)The Purchaser understands that: (i) the Shares have not been registered under
the 1933 Act or any applicable state securities laws, and may not be offered for
sale, sold, pledged, assigned or otherwise transferred unless (A) subsequently
registered thereunder, or (B) such Purchaser shall have delivered to the Company
an opinion of counsel in a form reasonably acceptable to the Company to the
effect that such Shares to be sold, assigned, pledged or otherwise transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration requirements. The Company reserves the right to place stop transfer
instructions against the shares and certificates for the Shares;

(g)The Purchaser understands that the certificates or other instruments
representing the Shares and all certificates issued in substitution thereof and
in exchange therefore shall bear restrictive legends in substantially the
following forms (and a stop ¬transfer order may be placed against transfer of
such share certificates), until such time as it is no longer required under
applicable Shares laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO
IT, OR OTHERWISE SATISFIES ITSELF, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. 

 

THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.

 

 

 

The legends set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder,
unless the legend is otherwise required by state securities laws, (i) in
connection with a sale transaction, provided the Shares are registered under the
1933 Act and applicable state securities laws, or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions and reasonably acceptable to the Company, to
the effect that a public sale, assignment or transfer of the Shares may be made
without registration under the 1933 Act;

(h)The Purchaser has not purchased the Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

(i)This Agreement is not enforceable by the Purchaser unless and until it has
been accepted by the Company;

(j)Is a resident at the address provided as the Purchaser’s “Residential
Address” or “Head Office Address”;

(k)If an individual, the Purchaser is of full age of majority and is legally
competent to execute this Agreement and take all action pursuant thereto;

(l)This Agreement has been duly and validly authorized, executed and delivered
by and constitutes a legal, valid, binding and enforceable obligation of the
Purchaser;

(m)Understands that the sale and delivery of the Shares is conditional upon such
sale being exempt from the requirements as to the filing of a prospectus or upon
the issuance of such orders, consents or approvals as may be required to permit
such sale without the requirement of filing a prospectus;

(n)If the Purchaser is a Company, syndicate, partnership or other form of
unincorporated organization, the person executing this Agreement on behalf of
the Purchaser has the necessary power and authority to do so and the investment
contemplated hereby has been duly authorized by all necessary action of the
undersigned;

(o)If required by applicable securities legislation, policy or order or Shares
commission, or other regulatory authority, the Purchaser will execute, deliver,
file and otherwise assist the Company in filing such reports, undertakings and
other documents with respect to the issue of the Shares;

(p)It has had access to such additional information and has made such
investigations, if any, concerning the Company as it has considered necessary so
as to make an informed

 

 

investment decision in connection with an investment in the Shares and it has
not received, nor has it requested, nor does it have any need to receive, any
other document describing the business and affairs of the Company which has been
prepared for delivery to, and review by, prospective purchasers in order to
assist them in making an investment decision with respect to the Shares;

(q)It has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Shares and
is able, by virtue of its net worth and knowledge and experience in financial
and business matters, to protect its own interests in connection with the
investment and bear the economic loss of such investment without substantially
affecting its assets or business affairs;

(r)It consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Shares and any Shares issuable in
exchange therefore or in substitution thereof in order to implement the
restrictions on transfer set forth herein;

(s)As the Shares are subject to resale restrictions under applicable securities
legislation and policies the Purchaser shall comply with all relevant securities
legislation and policies concerning any resale of the Shares and shall consult
with its own legal advisers with respect to such compliance; and

(t)The Purchaser acknowledges that the foregoing representations, warranties and
acknowledgments and covenants are made by it with the intent that they may be
relied upon in determining its eligibility to purchase the Shares under relevant
securities legislation. The Purchaser further agrees that by accepting the
Shares subscribed for pursuant hereto, at the Closing Date, it shall be
representing and warranting that the foregoing representations, warranties and
acknowledgments and covenants are true as at the Closing Date with the same
force and effect as if they had been made by it as at the Closing Date and will
survive the completion of the sale of such Shares. The Company shall be entitled
to rely on the representations, warranties, acknowledgments and covenants of the
Purchaser contained hereto and the Purchaser shall indemnify and hold harmless
the Company for any loss or damage it may suffer as a result of any
misrepresentation by the Purchaser.

5. Registration Rights. The Purchaser may be entitled to certain registration
rights for the registration of the Shares if, within six months from the issue
date of the Shares, the Company files with the Commission a Registration
Statement, under the Securities Act for the resale of the Company’s Common
Stock. In the event the Company does file such a Registration Statement, the
Purchaser will have certain “piggyback” registration rights allowing for their
respective Shares to be included in Registration Statement. Notwithstanding, the
Purchaser acknowledges that the Company shall only be permitted to register with
the Securities and Exchange Commission an amount of the Company’s shares of
common stock that does not exceed the limitations imposed by Rule 415 and, as
such, the Company may be required to limit and cutback the amount of Shares that
may be registered

 

 

pursuant to a particular Registration Statement, including Shares held by the
Purchaser. The Company is under no obligation to file a Registration Statement.

6. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement.

7. General Provisions.

            This Agreement shall be governed by the laws of Delaware.

            This Agreement represents the entire agreement between the parties
with respect to the purchase of the Shares by the Purchaser and may only be
modified or amended in writing signed by both parties.

            Any notice, demand, offer, request or other communication required
or permitted to be given by either the Company or the Purchaser pursuant to the
terms of this Agreement shall be in writing and shall be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally,
(iii) one business day after being delivered by facsimile (with receipt of
appropriate confirmation), (iv) one business day after being deposited with an
overnight courier service or (v) four days after being deposited in the U.S.
mail, First Class with postage prepaid and return receipt requested, and
addressed to the other party’s address as set forth on the signature page to
this Agreement, as may be updated by notice in accordance with this Agreement.

            The rights and benefits of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Purchaser
under this Agreement may only be assigned with the prior written consent of the
Company.

            Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party thereafter from enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative. Failure to enforce any provision or provisions of this
Agreement shall not constitute a waiver of either party’s right to assert all
other legal remedies available to it under the circumstances.

 

 

            The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

            Should any provision of this Agreement be found to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable to the greatest extent permitted by law.

            Any and all controversies, claims, or disputes arising out of,
relating to, or resulting from this Agreement shall be subject to binding
arbitration under the Arbitration Rules set forth in the Delaware Uniform
Arbitration Act (the “Rules”) and pursuant to Delaware law. Purchaser agrees
that the arbitrator shall have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. Purchaser also agrees that the arbitrator shall have the power to award
any remedies, including attorneys’ fees and costs, available under applicable
law. Purchaser understands that each party shall bear its own costs and
expenses, including attorney’s fees, incurred in connection with any
Arbitration. The decision of the arbitrator shall be in writing. Except as
provided by the Rules, arbitration shall be the sole, exclusive and final remedy
for any dispute under this Agreement. Accordingly, except as provided for by the
Rules, neither the Purchaser nor the Company will be permitted to pursue court
action regarding this Agreement. In addition to the right under the Rules to
petition a court for provisional relief, the Purchaser agrees that any party may
also petition a court for injunctive relief where either party alleges or claims
a violation of any confidential information or invention assignment agreement
between the Purchaser and the Company or any other agreement regarding trade
secrets, confidential information, or non-solicitation. In the event either
party seeks injunctive relief, the prevailing party shall be entitled to recover
reasonable costs and attorney’s fees.

            This Agreement may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same agreement. Facsimile copies of signed signature pages shall be
binding originals.

 

(Signature Page Follows)

 

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the day and year first set forth above.

 

 

 

BRAZIL INTERACTIVE MEDIA, INC.

 

 

 

Themistocles Psomiadis, CEO

 

 

 

 

CELLCAST UK LIMITED

 

 

____________________________________________

Andrew Wilson, CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBITS F1 TO F11

INDIVIDUAL RELEASES

 

EXHIBIT F1

RELEASE BY CELLCAST UK LIMITED

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Cellcast UK Limited (“Releasor”) in favor of Dutchess Advisors LLC, Dutchess
Opportunity Fund II LP, Dutchess Global Strategies Fund LLC, Douglas H.
Leighton, Michael Novielli, Brazil Interactive Media, Inc., Themistocles
Psomiadis, Alan T. Hawkins, EsoTV Brasil Promoção Publicidade Licenciamento e
Comércio Ltda., Brazil Interactive Holdings, LLC, Andrea Villas Boas and
Percival Palesel (“Released Parties”).

RECITALS:

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F1 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees,

 

 

subsidiaries, affiliates, partners, predecessors and successors in interest,
heirs and assigns and all other persons, firms or corporations with whom any of
the former have been, are now, or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

CELLCAST UK LIMITED

 

 

________________________________

Andrew Wilson, CEO

 

 

 

EXHIBIT F2

RELEASE BY SKY TELEMEDIA (UK) LIMITED

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August 5, 2013, by Sky
Telemedia (UK) Limited (“Releasor”) in favor of Dutchess Advisors LLC, Dutchess
Opportunity Fund II LP, Dutchess Global Strategies Fund LLC, Douglas H.
Leighton, Michael Novielli, Brazil Interactive Media, Inc., Themistocles
Psomiadis, Alan T. Hawkins, EsoTV Brasil Promoção Publicidade Licenciamento e
Comércio Ltda., Brazil Interactive Holdings, LLC, Andrea Villas Boas and
Percival Palesel (“Released Parties”).

RECITALS:

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F2 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

 

 

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

 

SKY TELEMEDIA (UK) LIMITED

 

________________________________

Craig Gardiner, Director

 

 

 

 

 

EXHIBIT F3

RELEASE BY CELLCAST PLC

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as August __, 2013, by
Cellcast PLC (“Releasor”) in favor of Dutchess Advisors LLC, Dutchess
Opportunity Fund II LP, Dutchess Global Strategies Fund LLC, Douglas H.
Leighton, Michael Novielli, Brazil Interactive Media, Inc., Themistocles
Psomiadis, Alan T. Hawkins, EsoTV Brasil Promoção Publicidade Licenciamento e
Comércio Ltda., Brazil Interactive Holdings, LLC, Andrea Villas Boas and
Percival Palesel (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F3 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

 

 

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

 

CELLCAST PLC

 

________________________________

Andrew Wilson, CEO

 

 

 

 

 

EXHIBIT F4

RELEASE BY ESOTV

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
EsoTV Brasil Promoção Publicidade Licenciamento e Comércio Ltda. (“Releasor”) in
favor of Cellcast UK Limited, Cellcast PLC, and Sky Telemedia (UK) Limited
(“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F4 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

 

ESOTV BRASIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO E COMÉRCIO LTDA.

 

_______________________________________________

Daniel Kiesk, CEO

 

 

 

 

 

 

 

EXHIBIT F5

RELEASE BY BIMI

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Brazil Interactive Media, Inc. (“Releasor”) in favor of Cellcast UK Limited,
Cellcast PLC, and Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F5 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

 

BRAZIL INTERACTIVE MEDIA, INC.

 

_____________________________________

Themistocles Psomiadis, CEO

 

 

 

 

 

 

 

EXHIBIT F6

RELEASE BY BIH

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Brazil Interactive Holdings LLC (“Releasor”) in favor of Cellcast UK Limited,
Cellcast PLC, and Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F6 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

 

 

 

 

BRAZIL INTERACTIVE HOLDINGS LLC

 

_____________________________________

Andrea Villas Boas, Sole Member

 

 

 

 

 

 

 

 

 

EXHIBIT F7

 

RELEASE BY DUTCHESS ADVISORS LLC

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Dutchess Advisors LLC (“Releasor”) in favor of Cellcast UK Limited, Cellcast
PLC, and Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F7 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

 

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

Dutchess Advisors LLC

 

________________________________

Michael Novielli, Director

 

 

 

EXHIBIT F8

RELEASE BY DUTCHESS OPPORTUNITY FUND II LP

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Dutchess Opportunity Fund II LP (“Releasor”) in favor of Cellcast UK Limited,
Cellcast PLC, and Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F8 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

 

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

Dutchess Opportunity Fund II LP

 

________________________________

Michael Novielli, Director

 

 

 

 

EXHIBIT F9

RELEASE BY DUTCHESS GLOBAL STRATEGIES FUND LLC

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Dutchess Global Strategies Fund LLC (“Releasor”) in favor of Cellcast UK
Limited, Cellcast PLC, and Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F9 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

 

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

Dutchess Global Strategies Fund LLC

 

________________________________

Michael Novielli, Member

 

 

 

EXHIBIT F10

RELEASE BY DOUGLAS H. LEIGHTON

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Douglas H. Leighton (“Releasor”) in favor of Cellcast UK Limited, Cellcast PLC,
and Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F10 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

 

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

Douglas H. Leighton

 

________________________________

An Individual

 

 

 

EXHIBIT F11

RELEASE BY MICHAEL NOVIELLI

RELEASE

THIS RELEASE (hereinafter, the "Release") is made as of August __, 2013, by
Michael Novielli (“Releasor”) in favor of Cellcast UK Limited, Cellcast PLC, and
Sky Telemedia (UK) Limited (“Released Parties”).

RECITALS

Releasor has entered into a Settlement Agreement dated August __, 2013
(“Settlement Agreement”) with the Released Parties, to which this Release is
attached and incorporated as Exhibit F11 and, as a condition to such Settlement
Agreement, Releasor grants this release in favor of the Released Parties.

NOW, THEREFORE, Releasor agrees as follows:

1. In consideration of the payments set forth in the Settlement Agreement,
Releasor hereby completely releases and forever discharges the Released Parties
from any and all past, present or future claims, demands, obligations, actions,
causes of action, rights, damages, costs, loss of services, expenses and
compensation of any nature whatsoever, whether based on a tort, contract or
other theory of recovery, which the Releasor now have, or which may hereafter
accrue or otherwise be acquired, on account of, or may in any way grow out of,
or which are the subject of the Releasor’s allegation (and all related matters)
including, without limitation, any and all known or unknown claims for Releasor,
or any future claim of Releasor’s representatives, affiliates, subsidiaries or
assigns, which have resulted or may result from any alleged acts or omissions of
the Released Parties.

2. This release and discharge shall also apply to the Released Parties’ past,
present and future officers, directors, stockholders, attorneys, agents,
servants, representatives, employees, subsidiaries, affiliates, partners,
predecessors and successors in interest, heirs and assigns and all other
persons, firms or corporations with whom any of the former have been, are now,
or may hereafter be affiliated.

3. This release, on the part of the Releasor, shall be a fully binding and
complete settlement among the Releasor, the Released Parties, and their
affiliates, subsidiaries, assigns and successors.

 

 

4. The Releasor acknowledges and agrees that the release and discharge set forth
above is a general release. Releasor expressly waives and assumes the risk of
any and all claims for damages which exist as of this date, but of which the
Releasor does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect Releasor’s decision to enter into the Settlement Agreement.
The Releasor further agrees that Releasor has accepted payment of the sums
specified herein as a complete compromise of matters involving disputed issues
of law and fact. Releasor assumes the risk that the facts or law may be other
than Releasor believe. It is understood and agreed to by the parties that this
settlement is a compromise of a disputed claim, and the payments are not to be
construed as an admission of liability on the part of the Released Parties, by
whom liability is expressly denied.

5. Releasor represents, warrants and covenants that it has not heretofore
assigned or transferred, or purported to assign or transfer, and will not
hereafter purport to assign or transfer, to any person or entity, any claim or
other matter intended to be released hereby, or any portion thereof or interest
therein. Releasor covenants and agrees that it will not file any complaint,
charge, or claim against the Releasees or any of them with any court, agency or
administrative or decision-making entity or person related to the matter
intended to be released hereby.

 

IN WITNESS WHEREOF, Releasor has executed this Release on the day and year first
set forth above.

Michael Novielli

 

________________________________

An Individual

 

 

 